Citation Nr: 1502038	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence was received to reopen a claim for service connection for multi-level degenerative disc disease and facet joint arthropathy (hereafter back disability), including as secondary to service-connected disability of traumatic arthritis right knee.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virginia.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 rating decision denied the Veteran's application to reopen the claim of service connection for back disability.

2.  Evidence received subsequent to the last final raises a reasonable possibility of substantiating the claim for service connection for back disability as secondary to a service-connected knee disability. 


CONCLUSION OF LAW

The May 2008 RO decision that denied the Veteran's application to reopen the claim of entitlement to service connection for back disability is final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

In this case, the Board's decision herein to reopen the previously denied service connection claim for back disability is completely favorable.  As such, no further action is required to comply with such provisions in this regard.

II.  Analysis

An August 2006 RO decision denied service connection for a back disability secondary to traumatic arthritis right knee, and a May 2008 RO decision denied the Veteran's application to reopen that claim.  

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The August 2006 and May 2008 RO decisions that denied service connection for a back condition secondary to traumatic arthritis right knee did so on the basis of a lack of any relationship between the back disability and service or the Veteran's knee disability.

Evidence received since May 2008 includes an October 2003 private treatment record received in December 2012, which indicates a relationship between the back disability and knee disability.  Specifically, the examiner stated, "[t]here is no doubt that his back pain and knee pain are related.  His altered gait from his knee is contributing to his increased back pain and the increased back pain is causing weakness in his lower extremities, contributing to his knee pain."   With consideration of the low threshold as described in Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010), this evidence is new and material.  The claim must therefore be reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the service connection claim for back disability is reopened.  


REMAND

As indicated above, the Board has reopened the Veteran's claim for entitlement to service connection for back disability.  VA has a duty to develop the Veteran's claim prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the Veteran was afforded a VA examination in March 2008, the VA examiner did not have the October 2003 private treatment record for review prior to rendering his opinion.  Further, the March 2008 VA examiner did not comment on the impact of the Veteran's altered gait on his low back disability, as noted by the October 2003 private examiner.  Therefore, the Board finds that the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed low back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated April 2012 to the present and associate them with the claims file.

2. Schedule the Veteran a VA examination with an examiner with appropriate expertise in orthopedics to ascertain the nature and etiology of his claimed back disability.  It is imperative that the claims folder, to include the October 2003 private examination report and opinion, be reviewed in conjunction with the examination.

The examiner should answer the following questions:

1) Is the claimed back disability "caused by" or "due to" the service-connected knee disability? AND

2)  Is the claimed back disability "aggravated by" the service-connected knee disability?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

All opinions and conclusions must be supported by a complete rationale in a report.  The examiner must specifically discuss the October 2003 private examination report and opinion.

3. After completion of the above, the RO should review the expanded record, and readjudicate the issue of service connection for back disability due to service-connected knee disability.  If the claim remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


